Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149337(38)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  ERIC LAMARR MACON,                                                                                  Richard H. Bernstein,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 149337
                                                                    COA: 319387
                                                                    Saginaw CC: 00-019048-FC
  SAGINAW CIRCUIT COURT JUDGE,
             Defendant-Appellee.
  _____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 28,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2015
         d0420
                                                                               Clerk